Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 1 of 32 PageID #: 13




      EXHIBIT C
     Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 2 of 32 PageID #: 14




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

SARAH WILSON,                                                    §
    Plaintiff,                                                   §
                                                                 §          CIVIL CASE NO. 1:20-cv-443
v.                                                               §           JURY TRIAL DEMANDED
                                                                 §
BIG LOTS STORES, INC.,                                           §
     Defendants.                                                 §



                                DEFENDANT BIG LOTS STORES, INC.’S
                                 INDEX OF MATTERS BEING FILED


             Defendant, BIG LOTS STORES, INC.’S ("Defendant"), files this Index of all

     documents filed in the state court action:

             (1)      Plaintiff’s Original Petition filed September 24, 2020;

             (2)      Request for Process filed on September 24, 2020;

             (3)      Citation to Big Lots Stores, Inc.;

             (4)      Affidavit of Service filed October 15, 2020;

             (5)      Defendants Original Answer filed on October 26,2020;

             (6)      Civil Docket, District Court Sheet; and

             (7)      Case Ledger.




     _____________________________________________________________________________________________________________________
     WILSON/DEFENDANT BIG LOTS STORES, INC’S                                                            P A G E |1
     INDEX OF MATTERS BEING FILED
     Doc# 7432519 / 79539.00099
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 3 of 32 PageID #: 15




                                                     Respectfully submitted,

                                                     MAYER LLP
                                                     750 North Saint Paul Street, Suite 700
                                                     Dallas, TX 75201
                                                     214.379.6900 / F: 214.379.6939


                                                     By:
                                                              Zach T. Mayer, Attorney-in-Charge
                                                              State Bar No. 24013118
                                                              zmayer@mayerllp.com
                                                              Sara Krumholz
                                                              State Bar No. 24060579
                                                              E-Mail: skrumholz@mayerllp.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     BIG LOTS STORES, INC.


                                    CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on October 30, 2020, the foregoing
document was electronically filed, as required by the United States District Court
for the Eastern District of Texas, using the Court’s CM/ECF filing system, which
will provide notice and a copy of this document, with attachments, to the following,
who are indicated to be registered ECF filers in the United States District Court for
the Eastern District of Texas:


                 Jonathan C. Juran                          ☐E-MAIL
                   SBN: 11047225                            ☐HAND DELIVERY
           jonathanjuhan@sbcglobal.net                      ☐FACSIMILE
                   Regina C. Bost                           ☐OVERNIGHT MAIL
                   SBN: 24095693                            ☐REGULAR, FIRST CLASS MAIL
            regina.juhanlaw@gmail.com                       ☒CM/ECF
               Attorneys for Plaintiff                      ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
              985 I-10 North, Ste. 100
                Beaumont, TX 77706
             409/832-8877 - Telephone
              409/924-8880 - Facsimile
               Attorneys for Plaintiffs



                                                              /s/ Sara Krumholz
                                                                 Sara Krumholz
_____________________________________________________________________________________________________________________
WILSON/DEFENDANT BIG LOTS STORES, INC’S                                                            P A G E |2
INDEX OF MATTERS BEING FILED
Doc# 7432519 / 79539.00099
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 4 of 32 PageID #: 16
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 5 of 32 PageID #: 17
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 6 of 32 PageID #: 18
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 7 of 32 PageID #: 19
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 8 of 32 PageID #: 20
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 9 of 32 PageID #: 21
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 10 of 32 PageID #: 22




       EXHIBIT C-1
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 11 of 32 PageID #: 23
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 12 of 32 PageID #: 24
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 13 of 32 PageID #: 25
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 14 of 32 PageID #: 26




       EXHIBIT C-2
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 15 of 32 PageID #: 27
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 16 of 32 PageID #: 28
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 17 of 32 PageID #: 29
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 18 of 32 PageID #: 30




       EXHIBIT C-3
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 19 of 32 PageID #: 31
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 20 of 32 PageID #: 32
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 21 of 32 PageID #: 33
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 22 of 32 PageID #: 34




       EXHIBIT C-4
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 23 of 32 PageID #: 35
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 24 of 32 PageID #: 36
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 25 of 32 PageID #: 37
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 26 of 32 PageID #: 38
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 27 of 32 PageID #: 39




       EXHIBIT C-5
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 28 of 32 PageID #: 40
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 29 of 32 PageID #: 41
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 30 of 32 PageID #: 42




       EXHIBIT C-6
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 31 of 32 PageID #: 43
Case 1:20-cv-00443-MJT Document 1-3 Filed 10/30/20 Page 32 of 32 PageID #: 44
